Citation Nr: 1430758	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for limitation of extension of the right hip. 

2.  Entitlement to an initial compensable disability rating for impairment of the right hip.

3.  Entitlement to an initial disability rating in excess of 10 percent for a soft tissue injury of the left foot and ankle.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 

(The issue of entitlement to service connection for a right foot disability is addressed in a separate decision of the Board.)




REPRESENTATION

Veteran represented by:	Sheila F. Campbell, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard with periods of active duty for training (ACDUTRA) from February 1982 to July 1982 and during June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted service connection for a soft tissue injury of the left foot and ankle, assigning a 10 percent rating effective January 20, 2005, limitation of extension of the right hip, assigning a noncompensable rating effective June 29, 2004, and impairment of the right hip, assigning a noncompensable rating, effective June 29, 2004.  

A September 2013 rating decision from the Little Rock RO increased the Veteran's evaluation for limitation of extension of the right hip to 10 percent effective July 29, 2013.  As the RO did not assign the maximum disability rating possible, the appeal for higher ratings remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2014, the Veteran presented sworn testimony during a video conference hearing in Little Rock, Arkansas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  The record was held open for 30 days to allow for the submission of additional evidence; to date, no additional evidence has been received.

As the Veteran is challenging the disability rating assigned for his service-connected orthopedic disabilities, and the record raises assertions that he is unemployable because of these disabilities, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

As noted above, the issue of entitlement to service connection for a right foot disability will be concurrently addressed in a separate decision by a panel of Veteran Law Judges, each of whom conducted a separate Board hearing regarding that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Veteran's last VA examination performed in July 2013 is not overly stale, in light of his testimony during the April 2014 hearing that his right hip and left foot/ankle symptoms had increased in severity, the Board finds that a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 
With regard to the TDIU claim, the Veteran claims that he is unable to work due to his service-connected orthopedic disabilities, some of which have been remanded herein.  The readjudication of the right hip and left foot/ankle claims may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for increased ratings for the right hip and left foot/ankle must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his service-connected right hip and left foot/ankle disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

(a) The examiner should identify all symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected right hip disabilities and left foot/ankle disability.  

(b) The examiner should conduct range-of-motion and  repetitive motion studies. All ranges of  motion should be expressed in degrees.

(c) The examiner should describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination . Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted. If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. 

(d) Discuss whether any right hip and left foot/ankle 
disability is productive of any additional functional impairment.

(e) The examiner should discuss any lay evidence suggesting that Veteran's service-connected hip and left foot/ankle disabilities are worse than shown on his prior examinations.

(f) The examiner should also specifically comment on whether the Veteran's service-connected orthopedic disabilities, either alone or in concert, have precluded him from engaging in substantially gainful employment.  In providing this opinion, the examiner should specifically comment on the July 2013 VA examiner's opinion.

Rationales for all requested opinions shall be clearly provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claims of entitlement to increased initial ratings for the right hip and left foot/ankle should be readjudicated with consideration of all applicable rating criteria.  Thereafter, and following any additional development deemed appropriate, adjudicate the claim for TDIU.  If any 
decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the 
Board. 

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

